Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Independientemente de lo resuelto por la mayoría de los integrantes del Tribunal en la Opinión hoy emitida —a los efectos de que enmiendas realizadas a la demanda original se retrotraen a la fecha de la radicación de la misma siem-pre que dichas enmiendas surjan “de la conducta, acto, omisión u evento expuesto en la alegación original”, lo cual, después de todo, es lo que textualmente expresa la Regla 13.3 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III(1)— el recurso ante nuestra consideración nos permite expresarnos sobre la obligación de una parte de levantar u *843oponer las defensas afirmativas, a las que se refiere la Re-gla 6.3 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III), ante enmiendas a las alegaciones realizadas por la parte contraria en la etapa de la conferencia preliminar al juicio que regula la Regla 37 de Procedimiento Civil y, las conse-cuencias legales de que esa parte así no las levante.
Con motivo de un accidente de automóviles que ocu-rriera el día 30 de marzo de 1987, el matrimonio com-puesto por Víctor M. Ortiz Díaz y Zilma E. Cacho Galarza, y la sociedad legal de gananciales compuesta por éstos, ra-dicaron el 2 de junio de 1987 una demanda de daños y perjuicios contra los codemandados recurridos R. & R. Motors Sales Corp., Alberic Colón Auto Sales, Inc., y las res-pectivas compañías aseguradoras de ambos codemanda-dos, ante el Tribunal Superior de Puerto Rico, Sala de Bayamón. Se alegó en dicha demanda, en lo pertinente, que como consecuencia de unos desperfectos —reportados por ellos a dichas codemandadas y no corregidos adecuada-mente por éstas— que tenía el vehículo de motor que ellos le habían comprado a dichas codemandadas habían sufrido un accidente en el cual ambos sufrieron daños, tanto físicos como mentales, los cuales valoraron en la suma global de doscientos mil dólares ($200,000).
Luego de contestada la demanda por las referidas code-mandadas, el tribunal de instancia señaló la “Conferencia Preliminar al Juicio” que establece la mencionada Regla 37 de Procedimiento Civil de 1979, ante. En cumplimiento de lo dispuesto por la Regla 37.2 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III), los abogados de las partes se reunieron entre sí, el 21 de agosto de 1989, y procedieron a preparar, redactar, y suscribir un “proyecto de orden”, o informe, de “conferencia preliminar entre abogados”. En el mismo, y en el apartado de dicho informe correspondiente *844a “enmiendas a las alegaciones”, la parte demandante in-formó o adicionó cuatro (4) enmiendas a su demanda. En adición a “individualizar y aumentar” la suma de dinero reclamada por concepto de los daños y perjuicios, físicos y mentales, alegadamente sufridos —doscientos mil dólares ($200,000) para el codemandante Ortiz Díaz y trescientos mil dólares ($300,000) para la codemadante Cacho Galar-za— la “parte demandante” reclamó, por primera vez, la suma de doscientos mil dólares ($200,000) “por concepto de lucro cesante debido a la merma en la capacidad de trabajo de los demandantes”. (Enfasis suplido.) Apéndice a solici-tud, pág. 13. Procede que se enfatice el hecho de que en relación con dicha nueva causa de acción la parte deman-dada únicamente hizo constar en el referido informe lo si-guiente: “Para negar tocias las enmiendas presentadas por la parte demandante.” Apéndice a solicitud, pág. 13.
La “Conferencia Preliminar al Juicio” fue celebrada ante el tribunal de instancia el día 21 de agosto de 1989. Conforme surge de la “minuta” que recoge los procedimien-tos acaecidos, el tribunal de instancia aprobó el mencio-nado informe en dicho día como el acta de conferencia con antelación al juicio. Mediante moción de fecha 14 de mayo de 1990, la parte demandada solicitó la desestimación, por razón de prescripción, de la causa de acción sobre lucro cesante.
No obstante la oposición de la parte demandante —la cual planteó que dicha defensa de prescripción había sido “renunciada” por la parte demandada— el tribunal de ins-tancia dictó sentencia sumaria parcial final mediante la cual desestimó la causa de acción referente al lucro cesante reclamado por alegadamente estar prescrita la misma. In-conforme, acudió en tiempo la parte demandante ante este Tribunal imputándole error al foro de instancia al así resolver.(2) Mediante Resolución de fecha 16 de noviembre *845de 1990, le concedimos término a la parte demandada re-currida para
... mostrar causa por la cual este Tribunal no deba expedir el auto solicitado y dictar sentencia revocatoria de la sentencia emitida el día 11 de septiembre de 1990 —modificada según resolución nun pro tunc del 25 de septiembre de 1990— por el Tribunal Superior de Puerto Rico, Sala de Bayamón.
Dicha parte compareció en cumplimiento de la orden de mostrar causa emitida. Siguiendo, al pie de la letra, lo es-tablecido por la citada Regla 13.3 de Procedimiento Civil de 1979 —a los efectos de que, si la reclamación expuesta en la alegación enmendada surge de la conducta, acto, omi-sión a evento expuesto en la alegación original, la en-mienda realizada se retrotrae a la fecha de la radicación de la demanda— la mayoría del Tribunal resuelve que la re-clamación enmendada, sobre lucro cesante, hecha por la parte demandante no está prescrita.
Por nuestra parte, exploramos una dimensión distinta —en nuestra opinión, un tanto más interesante y menos mecánica— de la situación jurídica que plantea el recurso ante nuestra consideración, esto es, la interacción de las disposiciones de la Regla 6.3 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. Ill), y la Regla 37 de Procedimiento Civil de 1979, ante.
h-1 HH
La citada Regla 6.3 de Procedimiento Civil de 1979 es-tablece:

*846
6.3. Defensas afirmativas

Al responder a una alegación precedente, las siguientes de-fensas deberán expresarse afirmativamente', transacción, acep-tación como finiquito, laudo y adjudicación, asunción de riesgo, negligencia, exoneración por quiebra, coacción, impedimento, falta de causa, fraude, ilegalidad, falta de diligencia, autoriza-ción, pago, exoneración, cosa juzgada, prescripción adquisitiva o extintiva, renuncia y cualquier otra materia constitutiva de excusa o de defensa afirmativa. Cuando la parte denomine equivocadamente una defensa como una reconvención, o una reconvención como una defensa, el tribunal, si así fuere de jus-ticia y bajo los términos que estime apropiados, considerará la alegación como si hubiere sido correctamente denominada. (En-fasis suplido.)
En relación con las “defensas afirmativas” enumeradas en la transcrita Regla 6.3, reiteradamente hemos resuelto que las mismas se entienden renunciadas si no son oportu-namente levantadas; esto es, dichas defensas tienen que ser opuestas en la primera alegación responsiva de la parte a quien pueden favorecer las mismas. Véanse: Regla 6.3 de Procedimiento Civil de 1979, ante, y Regla 6.4 de Procedi-miento Civil de 1979 (32 L.P.R.A. Ap. III); Olmeda Nazario v. Sueiro Jiménez, 123 D.P.R. 294 (1989); Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485, 506 (1985); Ramos v. Trans Oceanic Ins. Co., 103 D.P.R. 298, 300 (1975). Por otro lado, es doctrina firmemente establecida que dichas defen-sas tienen que ser alegadas en forma expresa y específica; esto es, no le es permitido a una parte oponer con éxito una defensa afirmativa específica en la etapa posterior del pro-ceso cuando dicha parte, en su primera alegación respon-siva en el caso, lo que hizo constar fue meramente una negativa general en cuanto a las alegaciones de la parte contraria. Véanse: 5 Wright and Miller, Federal Practice and Procedure: Civil 2d Sec. 1278, págs. 477-489 (1990); A.M. Dobie, The Federal Rules of Civil Procedure, 25 Va. L. Rev. 261, 266 (1939).
*847H — I HH H
En el presente caso, como hemos visto, al radicar la de-manda originalmente, la “parte demandante” no reclamó suma alguna de dinero por concepto de lucro cesante. Como certeramente expresáramos en Franco v. Mayagüez Building, Inc., 108 D.P.R. 192, 195 (1978), el “lucro cesante es una pérdida de naturaleza económica que se traduce en daños. No se concede indemnización por este concepto para restituir o sustituir la integridad física de la persona. Sus-tituye ingresos provenientes del trabajo”. Dados los hechos particulares del presente caso, la partida que por concepto de lucro cesante podía ser reclamada constituía una pér-dida para la codemandante sociedad legal de gananciales, compuesta la misma por los codemandantes Ortiz Díaz y Cacho Galarza; la cual sociedad —entidad distinta y sepa-rada de los cónyuges que la componen— era quien podía y tenía que reclamarla.
Para incorporar dicha causa de acción a la reclamación por ella originalmente radicada, la “parte demandante” te-nía ante sí dos (2) opciones o vías procesales: (1) radicar una demanda enmendada, en cuya situación, no hay duda, la parte demandada venía en la obligación de levantar, en la contestación que relativa a dicha demanda enmendada venía obligada a radicar, todas las defensas que nuestro ordenamiento, en general, y las Reglas de Procedimiento Civil, en particular, le conceden y requieren que levante; y/o (2) enmendar sus alegaciones a esos fines en la etapa de la conferencia con antelación al juicio. Optó por la segunda de dichas opciones. A esos efectos, expresa y específica-mente, la parte demandante incorporó, como enmienda a sus alegaciones, la reclamación sobre lucro cesante; re-clamó, en relación con dicha partida, la suma de doscientos mil dólares ($200,000). Ante dicha acción, la parte deman-dada venía en la obligación de plasmar por escrito, allí y entonces, todas las defensas afirmativas que, en su opinión *848y en relación a dichas enmiendas, entendía eran proceden-tes y pertinentes en derecho oponer.
Como hemos visto, la parte demandada se limitó a "ne-gar todas las enmiendas presentadas por la parte deman-dante” (Apéndice, pág. 13), lo cual no es suficiente en derecho. Su actuación en ese momento, a todos los fines legales, constituyó su “primera alegación responsiva” ante la nueva causa de acción sobre lucro cesante de la parte demandante. En la misma, la parte demandada no levantó —oportuna y específicamente y como era su deber en cum-plimiento de la obligación que le imponen las Reglas de Procedimiento Civil— la defensa afirmativa de prescripción. Renunció, en consecuencia, a la misma; ello, independientemente del hecho de que la enmienda reali-zada en el presente caso —debido a su naturaleza especí-fica y por mandato expreso de la referida Regla 13.3— se entienda retrotraída a la fecha de la radicación de la de-manda original.
IV
En resumen, en el caso hoy ante nuestra consideración, la omisión en que incurrió la parte demandada —al no le-vantar específicamente, en la conferencia con antelación al juicio, la defensa de prescripción— constituye un funda-mento adicional para derrotar la contención de la parte demandada en el presente caso a los efectos de que la en-mienda en reclamación del lucro cesante no está prescrita.
Ello cobra gran importancia cuándo se trata de enmien-das a las que no le son de aplicación las disposiciones de la citada Regla 13.3. La profesión debe estar consciente del hecho, por lo menos en cuanto al Juez suscribiente con-cierne, de que en relación con dichas enmiendas, realiza-das a nivel de la conferencia con antelación al juicio, las partes demandadas vienen en la obligación de plantear, en *849dicha etapa y en forma específica, todas y cada una. de las defensas afirmativas que enumera la Regla 6.3 de Procedi-miento Civil, ante.

 La citada disposición reglamentaria establece:
“Siempre que la reclamación ... expuesta en la alegación enmendada surgiere de la conducta, acto, omisión o evento expuesto en la alegación original, las enmiendas se retrotraerán a la fecha de la alegación original. Una enmienda para sustituir la parte contra la cual se reclama se retrotraerá a la fecha de la alegación original si, en adición a cumplirse con el requisito anterior, y dentro del término prescriptivo, la parte que se trae mediante enmienda (1) tuvo conocimiento de la causa de acción pendiente, de tal suerte que no resulta impedido de defenderse en los méritos, y (2) de no haber sido por un error en cuanto a la identidad del verdadero responsable, la acción se hubiera instituido originalmente en su contra.” (Énfasis suplido.) Regla 13.3 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III).


 Señalamiento de errores:
*845“Primero:
“Erró la Honorable Sala sentenciadora al negarse a determinar que los deman-dados recurridos renunciaron a la defensa de prescripción contra la reclamación de lucro cesante de la Sociedad de Gananciales recurrente.
“Segundo:
“Erró el Honorable Tribunal a quo al determinar que la alegación enmendada para incluir lucro cesante estaba prescrita.” (Enfasis suprimido.) Solicitud, pág. 3.